 

 

   

Case 1:20-cv-05382-GBD Document 37 Tat |

aa)

Care AW AEE TMI

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee xX
CIMONTUBO ~ TUBAGENS E SOLDADURA, —
LDA,
Plaintiff, ‘MEMORANDUM DECISION
; AND ORDER
-against-
PETROLEOS DE VENEZUELA, S.A. and 20 Civ. 5382 (GBD)
PDVSA PETROLEO, S.A.,
Defendants.
wen ee ee ee ee wee ee ee ee Re Ke eee ee x

GEORGE B. DANIELS, United States District Judge:

Plaintiff Cimontubo — Tubagens E Soldadura, LDA (“Cimontubo”) originally filed its
motion for summary judgment in lieu of complaint pursuant to N.Y. C.P.L.R. § 3213 in the
Supreme Court of the State of New York, New York County. Cimontubo asserts that Petrdleos
De Venezuela, S.A. (“PDVSA”) and PDVSA Petrdéleo, S.A. (“Petréleo” but together,
Defendants”) defaulted on a promissory note and note agreement for failure to pay the outstanding
principal and interest balance. (Mem. of Law in Supp. of PI.’s Mot. for Summary J. in Lieu of
Compl., ECF No. 1, at 1.) Plaintiffs motion for summary judgment is GRANTED.

I. FACTUAL BACKGROUND
A. The Promissory Note and Note Agreement.

Cimontubo, “‘a private limited [liability] company organized under the laws of Portugal,”
is the holder of a promissory note in the amount of $35,720,631.43, executed by PDVSA on
December 22, 2016 (“Promissory Note”). (Aff. of Antonio Pereira in Supp. of PI.’s Mot. for
Summary J. in Lieu of Compl. (“Pereira Aff.”), ECF No. 1, ff 3, 6, 8.) PDVSA is a “company

owned by the nation of Venezuela, and organized under the laws of Venezuela.” (/d. 4.) PDVSA

 

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 2 of 12

“promised to repay Plaintiff pursuant to the Repayment Schedule attached as Exhibit A to the
Promissory Note.” Cd. ¥ 8.)
The Promissory Note states in relevant part:

PETROLEOS DE VENEZUELA, S.A. (herein called the "Issuer"), ... hereby
promises to pay to CIMONTUBO - TUBAGENS E SOLDADURA, LDA., .. . the
principal sum of THIRTY-FIVE MILLION SEVEN HUNDRED TWENTY
THOUSAND SIX HUNDRED THIRTY-ONE and 43/100" DOLLARS
($35,720,631.43), with interest (a) on the unpaid principal balance thereof based on
and computed on the basis of the actual number of days elapsed on a year of 365
days, at a rate per annum equal to six and one-half percent (6.50%), payable
quarterly, on March 22, 2017 (the "Initial Repayment Date") and on each day in
March, June, September and December described on Exhibit A hereto occurring
after the Initial Repayment Date on or prior to December 22, 2019 (the "Maturity
Date" and, each such date on which payment of interest is due, including the
Maturity Date, a "Repayment Date") ... (b) on any overdue payment of principal,
any overdue payment of interest, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand), at a rate per annum of eight and one-half
percent (8.50%) per annum, calculated as set forth above.

(Pereira Aff., Ex. A, 1-2.) The terms of the Promissory Note are governed by a note agreement
entered into by Cimontubo, as Initial Noteholder, PDVSA, as Issuer, and Petréleo, as Guarantor,
on December 22, 2016 (“Note Agreement”).' (/d. §§ 9-11.) Petréleo is “a company organized
under the laws of Venezuela” and is a subsidiary of PDVSA. (/d. § 5.) Pursuant to the Note
Agreement, PDVSA was required to pay Cimontubo each principal and interest payment on the
corresponding Repayment Date. (Pereira Aff., Ex. B, Art. I, §§ 2.03, 2.05; see also Pereira Aff,
Ex. A, at A-1.) The Note Agreement is governed by New York law. (/d., Ex. B, Art. [X, § 9.07.)
Pursuant to Article VII of the Note Agreement, an Event of Default is defined as follows:
[T]he failure to pay the principal of, or interest on any of the Notes, when such
principal becomes due and payable, including at any of the Repayment Dates, by

acceleration or otherwise, and such failure continues for a period of five (5) days
after written notice thereof has been given to the Issuer;

 

' All capitalized words not otherwise defined herein are defined in the Note Agreement and Promissory
Note.

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 3 of 12

a default in the observance or performance of any other covenant or agreement
contained in the Finance Documents which default continues for a period of thirty
(30) days after the Issuer receives written notice specifying the default (and
demanding that such default be remedied) from the Required Noteholders. .. .

Ud., Art. VII(a), (c).) An Event of Default is also defined as follows:

[A]t any time prior to the last day of the month falling ten (10) months after the
month in which the Effective Date occurs, the Issuer or the Guarantor reschedules
or fails to pay when due, in whole or in part, any amount required to be paid by it
under the terms of any written contract with respect to any investment (which for
the avoidance of doubt shall not include contracts with respect to borrowed money
obligations of the Issuer or the Guarantor) as such terms are in effect on the
Effective Date, then, and in every such event (other than an event with respect to
the Issuer or the Guarantor described in, paragraph (f) above), and at any time
thereafter during the continuance of such event, the Required Noteholders may . . .
by notice to the Issuer, declare the Notes then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Notes so declared to be
due and payable, together with accrued interest thereon and any unpaid accrued
fees and all other liabilities of the Issuer accrued hereunder and under any other
Finance Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby expressly
waived by the Issuer, anything contained herein or in any other Finance Document
to the contrary notwithstanding. ...

(d., Art. VII(1).) Pursuant to the Note Agreement, Cimontubo is entitled to Default Interest in the
amount of 8.5% per annum if PDVSA is in default of its payment obligations under the Promissory
Note or enters an “Event of Default” and, as a result, Cimontubo accelerates the Promissory Note.
(Ud., Art. II, § 2.04.)

Regarding the guarantee provisions, the Note Agreement provides in relevant part:

The Guarantor hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely, irrevocably and
unconditionally guarantees to the Noteholders . . ., the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Obligations and all costs and expenses including all court costs
and attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) (which obligation in respect of counsel shall be limited to one
counsel for the Noteholders ... as well as, in each case, other special and local
counsel) and expenses paid or incurred by the Noteholders ... in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action against,

3

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 4 of 12

the Issuer or any other guarantor of all or any part of the Obligations (such costs

and expenses, together with the Obligations, collectively the "Guaranteed

Obligations").

(Ud., Art. VI, § 6.01.) Finally, if Cimontubo is required to enforce its rights pursuant to the
Note Agreement, PDVSA agreed to pay all costs and attorneys’ fees. U/d., Art. IX, § 9.05.)
B. PDVSA Defaults under the Note Agreement and Promissory Note.

PDVSA made the first four interest payments required by the Promissory Note and Note
Agreement. On April 19, 2017, Banco BIC Portugues, S.A. (“Banco BIC”), Cimontubo’s bank,
received $572,508.75 from PDVSA. (Exhibit 9, ECF No. 17-9.) On June 29, 2017, Banco BIC
received $585,197.24 from PDVSA. (Exhibit 10, ECF No. 17-10.) On October 25, 2017, Banco
BIC received €496,969.40 from Banco Espirito Santo, S.A. (“Banco Espirito”), PDVSA’s bank.
(Exhibit 11, ECF No. 17-11.) On January 18, 2018, Banco BIC received €472,007.47 from Banco
Espirito. (Exhibit 12, ECF No. 17-12.)

After PDVSA’s payment on January 18, 2018, Cimontubo received no further payments
from PDVSA. (Reply Decl. of Paulo Amaral (“Amaral Decl.”), ECF No. 17, 4 12.) Indeed,
Cimontubo and Banco BIC have no record of any rejected payments from PDVSA after that date.
(See Letter dated December 2, 2020, ECF No. 21; Amaral Decl., § 12; Exhibit 3, ECF No. 32-3,
at 3.) On November 7, 2019, Cimontubo sent default notice to Defendants via email and letter in
accordance with the notice provision of the Note Agreement. (Pereira Aff., {7 27-34.) After
PDVSA failed to cure its nonpayment, an Event of Default occurred on November 12, 2019, five
days following PDVSA’s receipt of notice, and December 7, 2019, thirty days following PDVSA’s
receipt of notice. (/d. {§ 33-34.) On November 13, 2019, Cimontubo sent notice of default and
acceleration to Defendants via email and letter in accordance with the notice provision of the Note
Agreement. (/d., §§ 35-37.) After PDVSA failed to cure its nonpayment, an Event of Default

occurred on November 18, 2019, five days following PDVSA’s receipt of notice, and December

4

 

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 5 of 12

13, 2019, thirty days following PDVSA’s receipt of notice. Ud. §§ 41-42.) On November 18,
2019, Cimontubo sent another default notice to Defendants via email, fax and letter in accordance
with the notice provision of the Note Agreement. (/d., §§ 43-47.) After PDVSA failed again to
cure its nonpayment, an Event of Default occurred on November 23, 2019, five days following
PDVSA’s receipt of notice, and December 18, 2019, thirty days following PDVSA’s receipt of
notice. (Ud. 4] 49-50.) On November 28, 2019, Cimontubo sent notice of default and acceleration
to Defendants via mail. (Pereira Aff., J] 51-52.) After PDVSA failed to cure its nonpayment, an
Event of Default occurred on December 3, 2019, five days following PDVSA’s receipt of notice,
and December 28, 2019, thirty days following PDVSA’s receipt of notice. (/d. J§ 53-54.) Finally,
on December 5, 2019, Cimontubo sent notice of default and acceleration to Defendants by letter
delivered personally to Defendants’ offices in accordance with the notice provision of the Note
Agreement. (d., {§] 56-58.) After PDVSA failed to cure its nonpayment, an Event of Default
occurred on December 10, 2019, five days following PDVSA’s receipt of notice, and January 5,
2020, thirty days following PDVSA’s receipt of notice. (id. 9] 59-60.)

Defendants failed to pay $38,330,317.15 due and owing under the Promissory Note and
Note Agreement. (d., § 24.) Plaintiff asserts that, as a result, it is entitled to Default Interest in
the amount of $1,803,100.12. Ud, § 25.)

C. Procedural History.

On June 11, 2020, Plaintiff filed its motion for summary judgment in lieu of complaint
pursuant to N.Y. C.P.L.R. § 3213 in the Supreme Court of the State of New York, New York
County. (Summons, ECF No. 1-1.) On July 13, 2020, Defendants removed this action to the
United States District Court for the Southern District of New York. (Notice of Removal, ECF No.

1.) On August 20, 2020, Defendants filed a cross motion pursuant to Rule 56(d), requesting that

 

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 6 of 12

this Court deny or defer consideration of Plaintiff's motion for summary judgment to provide
Defendants a reasonable time to conduct discovery. (Not. of Defs.’ Cross-Motion Pursuant to Fed.
R. Civ. P. 56(d), ECF No. 13.) Defendants assert that the Nicolas Maduro government, an
illegitimate authority that is not recognized by the United States, has usurped control of the
Venezuelan Government and its entities from the Juan Guaidé government, the authority
recognized by the United States. (Mem. of Law in Resp. to Pl.’s Mot. for Summary J. and in
Support of Defs.’ Cross-Mot. Pursuant to Fed. R. Civ. P. 56(d), ECF No. 14, at 9-11.) Asa result,
Defendants do not have access to any documents or personnel. (/d.)

During oral argument on December 1, 2020, for the reasons stated on the record, this Court
granted in part and denied in part Defendants’ request for leave to conduct discovery, permitting
discovery of two Portugal banks, Banco Espirito and Banco BIC, for the production of “documents
that indicate an attempted wire transfer between [the] parties that was not honored by” either bank.
(Tr. dated December 1, 2020, ECF No. 24, 45:6-46:11.) Defendants requested this discovery in
order to ascertain whether the imposition of sanctions by the U.S. Government against PDVSA
and the prohibition on the transfer of funds from PDVSA through the United States rendered it
impossible for Defendants to make payment pursuant to the Promissory Note and Note Agreement.
(Ud. at 16:7-14.) On December 10, 2020, Defendants requested the issuance of letters rogatory to
Banco Espirito, Banco BIC, and a third Portugal bank, Novo Banco S.A. f/k/a Banco Espirito
Santo, S. A. (“Novo Banco”). The letters rogatory requested responses no later than “January 4,
2021, or as soon as practicable.” (See e.g. Letter of Request for Int’! Judicial Assistance, pursuant
to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or
Commercial Matters, to Novo Banco S.A. f/k/a Banco Espirito Santo, S.A., ECF No. 28, at 1.)

This Court issued each of the letters rogatory that same day.

 

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 7 of 12

Since the issuance of the letters rogatory, Defendants received a document production from
Banco BIC. (PI.’s Letter dated February 4, 2021 (“February 4, 2021 Letter”), ECF No. 32, at 2.)
Within that production, there is an email stating that “no transfers received from [PDVSA] with a
destination of the CIMONTUBO company which have been the target of analysis and refusal by
EuroBIC have been identified by EuroBIC.” Jd This email contradicts any defense of
impossibility by Defendants. Banco Espirito responded to the letter rogatory indicating that “all
documents and information regarding former clients are now in the custody of Novo Banco.”
(Letter dated February 5, 2021 (“February 5, 2021 Letter”), ECF No. 33, at 1.) Regarding Novo
Banco, a judicial clerk with the Tribunal Judicial da Comarca de Lisboa (the “Portuguese Court”)
advised Defendants that the Portuguese Court did not order “Novo Banco to provide the documents
requested in Schedule A” of the letter rogatory but requested a “videoconference examination of
a Novo Banco witness.” (February 5, 2021 Letter, at 2.) Thereafter, Defendants filed a petition
to accelerate completion of discovery from Novo Banco on February 12, 2021. (Letter dated
February 10, 2021, ECF No. 35, at 2.) As of the date of this decision, Defendants have not provided
this Court with any update regarding the discovery, if any, from Novo Banco.

II. LEGAL STANDARDS

It is well settled that a district court takes a removed action “in the posture in which it
existed when it [was] removed from a state court’s jurisdiction and must give effect to all actions
and procedures accomplished in state court prior to removal.” Valley Nat. Bank vy. Oxygen
Unlimited, LLC, No. 10 Civ. 5815 (GBD), 2010 WL 5422508, at *2 (S.D.N.Y. Dec. 23, 2010)
(citing Forest Corp. v. Shvili, 152 F.Supp.2d 367, 387 (S.D.N.Y. 2001)). However, given that
C.P.L.R. § 3213 is a procedural rule, once removed, the Federal Rules of Civil Procedure govern

and the present motion for summary judgment will be treated as a motion made pursuant to Rule

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 8 of 12

56 of the Federal Rules. See Counsel Fin. Servs., LLC v. Melkersen Law, P.C., 602 F.Supp.2d
448, 452 (W.D.N.Y. 2009) (citing Solow vy. Stone, 163 F.3d 149, 151 (2d Cir. 1998)).

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of
fact is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson vy.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is material when it “might affect the
outcome of the suit under the governing law.” Jd. The party seeking summary judgment has the
burden of demonstrating that no genuine issue of material fact exists. See Marvel Characters, Inc.
yv. Simon, 310 F.3d 280, 286 (2d Cir. 2002).

In turn, to defeat a motion for summary judgment, the opposing party must raise a genuine
issue of material fact. See Caldarola yv. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002). To do so, it
“must do more than simply show that there is some metaphysical doubt as to the material facts,”
id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it
“may not rely on conclusory allegations or unsubstantiated speculation,” Fujitsu Lid. v. Fed.
Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114
(2d Cir. 1998)). Rather, the opposing party must produce admissible evidence that supports its
pleadings. See First Nat'l Bank of Ariz. y. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this
regard, “[t]he ‘mere existence of a scintilla of evidence’ supporting the non-movant’s case is also
insufficient to defeat summary judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc.,
315 F.3d 171, 175 (2d Cir. 2003) (quoting Anderson, 477 US. at 252),

In determining whether a genuine issue of material fact exists, the court must construe the

evidence in the light most favorable to the opposing party and draw all inferences in that party's

 

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 9 of 12

favor. See id. However, “a court must not weigh the evidence, or assess the credibility of
witnesses, or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016) (citation
omitted). Summary judgment is therefore “improper if there is any evidence in the record that
could reasonably support a jury's verdict for the non-moving party.” Marvel, 310 F.3d at 286.

Wi. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IS GRANTED

“Under New York law, to make out a prima facie case for recovery on a promissory note
a plaintiff must simply show proof of a note and failure to make payment.” Beaufort Capital
Partners LLC v. Oxysure Sys., Inc., No. 16 Civ. 5176 (JPO), 2017 WL 913791, at *2 (S.D.N.Y.
Mar. 7, 2017); Tabatznik v. Turner, No. 14 Civ. 8135 JFK), 2016 WL 1267792, at *5 (S.D.N.Y.
Mar. 30, 2016). Where a noteholder has made out a prima facie case, the burden shifts to the payee
to prove the existence of a defense against the note creating a triable issue of fact. Beaufort, 2017
WL 913791, at *2. Likewise, “in an action against a guarantor, a plaintiff must show: (1) the
existence of the guaranty; (2) the underlying debt; and (3) the guarantor's failure to perform under
the guaranty. UMB Bank, N.A. v. Bluestone Coke, LLC, No. 20 Civ. 2043 (LJL), 2020 WL
6712307, at *4 (S.D.N.Y. Nov. 16, 2020) (citing JCBC (London) PLC v. Blacksands Pac. Grp.,
Inc., No. 15 Civ. 0070 (LAK), 2015 WL 5710947, at *2 (S.D.N.Y. Sept. 29, 2015)). “The burden
then shifts to the defendant to raise a triable issue of fact in the form of a bona fide defense against
the note.” UMB Bank, 2020 WL 6712307, at *4 (citing JCBC (London) PLC, 2015 WL 5710947,
at *2; Torin Assocs., Inc. v. Perez, No. 15 Civ. 8043 (NSR), 2016 WL 6662271, at *4 (S.D.N.Y.
Nov. 10, 2016).)

Cimontubo has met its prima facie burden. It has established proof of the Note Agreement
and Promissory Note. It has further shown the existence of Petrdleo’s guaranty. Defendants do

not contest the validity of the Promissory Note and Note Agreement or their obligations pursuant

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 10 of 12

to these documents. Moreover, Plaintiff has sufficiently evidenced that PDVSA has failed to meet
its payment obligations and that Petréleo has failed to meet its guaranty obligations.

On February 5, 2021, Defendants requested additional time to complete outstanding third-
party discovery because they contend that there is a good faith basis to believe that they will find
support for a defense of impossibility. (February 5, 2021 Letter.) This Court, however, permitted
Defendants to conduct the discovery requested on December 1, 2020, stating that a decision on
Plaintiff's motion for summary judgment would be deferred “until we get a response to th[e]
subpoena or February 1, whichever comes first.” (Tr. dated December 1, 2020, at 46:4—S.)
Defendants have not put forth any evidence uncovered during that time period that would support
an impossibility defense. Indeed, Defendants have been afforded an additional month beyond that
deadline and the evidence Defendants did discover is inconsistent with an impossibility defense.
(See February 4, 2021 Letter, ECF No. 32, at 3 (citing Ex. 3, ECF No. 32-3, at 3 (“[ W]e [Banco
BIC] indicate that ... no transfers received from the Petrdéleos da [sic] Venezuela, SA company
with a destination of the CIMONTUBO company which have been the target of analysis and
refusal by [Banco BIC] have been identified by [Banco BIC].”)).)”

Defendants have failed to raise a genuine issue of material fact regarding whether it was

impossible for either Defendant to make payments under the Promissory Note and Note Agreement

 

? In support of their request to extend discovery, Defendants cite to a January 14, 2019 email exchange
produced by Banco BIC. This email exchange, however, does not provide a basis to believe that additional
discovery from Banco BIC would be fruitful. Defendants do not explain how an email between Cimontubo
and Banco BIC, referencing an interest payment PDVSA did make under the Promissory Note and a
separate payment from PDVSA pursuant to an unrelated contract, would justify additional time for
discovery. (See Defs.’ Resp. to Pl.’s Letter dated February 4, 2021, ECF No. 33, at 2; Ex. 2, ECF No. 34-
2, at 3.) The present motion concerns payments PDVSA did not make under the Promissory Note and Note
Agreement. This email does not lead to the conclusion that Defendants are likely to find evidence to support
an impossibility defense to excuse their failure to pay under the Promissory Note and Note Agreement.
This is especially so considering Banco BIC’s statement that it has no record of rejected transfers from
PDVSA.

10

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 11 of 12

to Plaintiff's bank in Portugal as a result of the U.S. Government’s prohibition on the transfer of
funds from PDVSA through the United States. Consequently, Plaintiff's motion for summary
judgment is granted.

IV. PLAINTIFF IS ENTITLED TO PRE-JUDGMENT AND POST-JUDGMENT
INTEREST

“State law governs the award of pre-judgment interest.” Lagemann v. Spence, No. 18 Civ.
12218 (GBD)(RWL), 2020 WL 7384009, at *4 (S.D.N.Y. Dec. 16, 2020) (citing Schipani y.
McLeod, 541 F.3d 158, 164 (2d Cir. 2008)). Pursuant to New York law, a prevailing party seeking
monetary damages is entitled to pre-judgment interest as a matter of right “upon a sum awarded
because of a breach of performance of a contract... .” (N.Y. C.P.L.R. § 5001(a).) As a result of
the Defendants’ breach of the Promissory Note and Note Agreement, Plaintiff is entitled to pre-
judgment interest as a matter of right. An award of post-judgment interest is also mandatory under
28 U.S.C. § 1961.

Vv. CONCLUSION

Plaintiffs motion for summary judgment, (ECF No. 1),is GRANTED. Plaintiffis awarded
damages in the amount of $40,133,417.27, attorneys’ fees, costs, pre-judgment and post-judgment
interest against Defendants, jointly and severally.

The Clerk of Court is directed to terminate the motions at ECF Nos. 13 and 34 accordingly.

This matter is referred to Magistrate Judge Gabriel W. Gorenstein for an inquest on

attorneys’ fees, costs, and interest.

11

 

 
Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 12 of 12

Dated: New York, New York
March 4, 2021

SQ-ORDERED.

ALA &. Donx,

@HORG# B. DANIELS
United States District Judge

 

 

 

12

 
